Exhibit 10-dd
 


 
AGREEMENT AND RELEASE AND WAIVER OF CLAIMS
 
This Agreement and the Release and Waiver contained herein are made and entered
into in Dallas, Texas, by and between AT&T Management Services, L.P.
(hereinafter "Company") and Mr. Forrest Miller (hereinafter "Mr. Miller") for
and in consideration of the mutual promises and agreements set forth below and
are conditional on performance of such promises and agreements.
 
WHEREAS, Mr. Miller will retire from Company on March 30, 2012; and as a
consequence, Mr. Miller will be entitled to receive appropriate, usual and
customary benefits and certain other benefits described herein; and
 
WHEREAS, both parties agree that in connection with Mr. Miller’s retirement on
March 30, 2012, in addition to the before referenced appropriate, usual and
customary benefits, Mr. Miller should receive additional benefits and
consideration as set forth herein, and that Mr. Miller, among other things,
should release and forever discharge Company, AT&T Inc. (“AT&T”), any and all
other subsidiaries (which term when used throughout this document shall include
entities, corporate or otherwise, in which the company referred to owns,
directly or indirectly, fifty percent or more of the outstanding equity
interests) of Company and of AT&T, their officers, directors, agents, employees,
successors and assigns and any and all employee benefit plans maintained by AT&T
or any subsidiary thereof and/or any and all fiduciaries of any such plan, from
any and all common law and/or statutory claims, causes of action or suits of any
kind whatsoever, arising from or in connection with Mr. Miller’s employment by
Company or any affiliate of AT&T and/or Mr. Miller’s separation from Company,
all as set forth in more detail in the Release and Waiver contained herein.
 
WHEREAS, Mr. Miller has been employed by Company and/or AT&T’s subsidiaries for
over twenty-seven (27) years and worked in significant positions and assignments
that required access to and involvement with confidential and proprietary
information, trade secrets and matters of strategic importance to Company, AT&T
and/or AT&T’s subsidiaries that will continue beyond Mr. Miller’s employment and
consulting arrangement with Company.  During the term of his longstanding
employment in various capacities with Company or an AT&T subsidiary and during
the period that he will perform consulting services, Mr. Miller has acquired,
and will continue to acquire during the period he provides consulting services,
knowledge of its business, on a national and regional level, including but not
limited to operations, sales, marketing, advertising, technology, networks,
network technology, network development and strategy, distribution and
distribution channels, operations, strategic planning initiatives, new product
and services development, strategic planning, rate information and growth
strategies and initiatives.  Mr. Miller has acquired and possesses unique skills
as a result of employment with Company (and/or AT&T subsidiaries) and will
continue to acquire unique skills as a result of his consulting services to be
provided to Company.  The trade secrets with which Mr. Miller has been involved
and will be involved are critical to Company’s, AT&T’s, and AT&T’s subsidiaries’
success.  Disclosure of this information in the performance of services for a
subsequent employer engaged in similar businesses would be inevitable and
inherent as part of Mr. Miller’s performance of services for such an
employer.  For all of these reasons and due to the confidential and proprietary
information and trade secrets Mr. Miller learned in his employment with Company
or an AT&T subsidiary and will learn during his period of providing consulting
services, Mr. Miller acknowledges that it is reasonable for Company to seek the
restrictions contained in the subsequent provisions of this Agreement and that
more limited restrictions are neither feasible nor appropriate.  Mr. Miller
understands and agrees that the consideration provided herein requires Mr.
Miller to comply strictly with all terms of this Agreement including, but not
limited to, confidentiality, non-compete, non-solicitation of employees and
non-solicitation of customers as set forth below.
 
NOW, therefore, the parties further agree as follows:
 
1. Mr. Miller will retire from Company effective at the close of business on
March 30, 2012, and Mr. Miller herewith resigns all officer and director
positions that he may hold in AT&T and in any subsidiary of AT&T effective at
the close of business on March 30, 2012.
 
2. Mr. Miller shall execute this Agreement and the Release and Waiver contained
herein and Company shall, within thirty (30) days after the Release and Waiver
contained herein can no longer be revoked, (A) pay Mr. Miller a lump sum payment
amount equal to his annual target cash compensation plus an amount to compensate
for applicable discounts due to early retirement of $2,935,000, less regular and
customary withholdings for any applicable federal, state and local income or
other taxes or withholdings and less any amounts owed by Mr. Miller to Company,
AT&T or any AT&T subsidiary, and (B) propose to the Human Resources Committee of
the AT&T Inc. Board of Directors that the AT&T 2006 Incentive Plan provisions
requiring automatic proration of Mr. Miller’s 2011 Performance Share Grant is
eliminated and Mr. Miller shall be eligible for full distribution of such grant
after the applicable three (3) year performance period, subject to adjustment
based on achievement of the applicable performance goals and approval of the
Human Resources Committee of the AT&T.
 
3. The consideration described herein shall be in lieu of, and Mr. Miller hereby
specifically waives any right to any and all other termination pay allowance
resulting from his termination of employment.
 
4. Commencing on his retirement and continuing for twenty-four (24) months
thereafter, Mr. Miller shall provide consulting services to or on behalf of AT&T
with respect to an AT&T equity investment or other matters as requested by
Company and, at Company's request, at any time during the eighteen (18) months
immediately following his retirement, Mr. Miller will provide services and
cooperate with Company, AT&T or any AT&T subsidiary with respect to any claims
or lawsuits involving any of them where Mr. Miller has knowledge of the
underlying facts (collectively, "Services").  Mr. Miller shall provide such
Services according to a schedule as agreed upon by Company and Mr. Miller;
provided, however, Company and Mr. Miller agree that the amount of time Mr.
Miller devotes to the performance of Services shall not be more than twenty
percent (20%) of the average amount of time spent by Mr. Miller performing
services for Company during the thirty-six (36) month period immediately
preceding March 30, 2012.
 
In exchange for providing Services, Company shall pay Mr. Miller a consulting
fee of $1,350,000 for the period commencing on March 31, 2012 and continuing
through March 31, 2013 and a consulting fee of $1,000,000 for the period
commencing on April 1, 2013 and continuing through March 31, 2014.  In each
case, the consulting fee shall be paid in quarterly installments on the last
business day of each quarter, commencing on June 30, 2012 and ending on March
31, 2014.  Reasonable and necessary expenses incurred by Mr. Miller in the
provision of Services shall be eligible for reimbursement only in accordance
with the AT&T employee expense reimbursement guidelines and only after prior
consultation with and preliminary approval by Company.  Reimbursement of such
expenses shall be made by Company within forty-five (45) days of receipt by
Company of appropriate documentation for such expenses.
 
In performing Services, Mr. Miller shall act as an independent contractor and
not as an agent, partner or employee of AT&T or any AT&T subsidiary.  Mr. Miller
shall not be eligible to participate in or receive benefits under any AT&T or
AT&T subsidiary sponsored employee benefit plan, program or policy for the
period of time he is providing Services as an independent contractor.  This
Agreement does not establish an agency or partnership relationship between Mr.
Miller and AT&T.  Mr. Miller cannot obligate AT&T, enter into contracts on
behalf of AT&T, incur debts for AT&T, or in any other way bind AT&T to any third
party.  Although the Services will have to be completed to the satisfaction of
Company and in accordance with this Agreement, the actual details of the
Services shall be under Mr. Miller's control.  Mr. Miller shall comply, at his
expense, with all applicable provisions of workers' compensation laws,
unemployment compensation laws, federal social security law, the Fair Labor
Standards Act, and all other applicable federal, state and local laws,
regulations and codes relating to terms and conditions of employment required to
be fulfilled by employers.  In the performance of this Agreement, Mr. Miller
also agrees to comply with all applicable federal, state and local laws,
regulations and codes and with such requirements or restrictions as may be
lawfully imposed by governmental authorities, including the procurement of
required permits and licenses.
 
Subject to the provisions of Sections 7, 8, and 9 of this Agreement, Company
acknowledges that Mr. Miller may undertake services for others during the time
that he performs Services under this Agreement.
 
Mr. Miller agrees that the obligations to perform the Services required of him
hereunder are personal and may not be assigned or delegated by him in any manner
whatsoever, nor are such obligations subject to involuntary alienation,
assignment or transfer.
 
Mr. Miller shall maintain accurate and complete records specifically relating to
the Services provided.  To the extent that such records may be relevant in
determining whether Mr. Miller is complying with his obligations, Company, upon
giving reasonable prior notice, may audit such records.  Mr. Miller shall retain
such records for a period of three years from March 31, 2014.
 
Mr. Miller's Services may be terminated at any time by the mutual agreement of
Mr. Miller and Company, and may be terminated by Company as described in Section
9 hereof or for cause.  For purposes of this Agreement, a termination for cause
shall mean termination due to an act of dishonesty, fraud or willful misconduct.
 
For purposes of this Section, AT&T’s Senior Vice President – Corporate
Development, or his delegate, is authorized to represent AT&T.
 
5. This Agreement and the Release and Waiver contained herein do not abrogate
any of the usual entitlements that Mr. Miller has or will have, first, while a
regular employee and subsequently, upon his retirement.  These may include,
among others:
 
 
(a)
Customary and regular health care, disability and life insurance and survivor
benefits for which Mr. Miller may qualify subject to and in accordance with the
terms of applicable AT&T or AT&T subsidiary sponsored plans; and

 
 
(b)
The distribution of benefits, if any, under the AT&T Pension Benefit Plan, AT&T
Savings Plan, AT&T 2006 Incentive Plan, AT&T Supplemental Retirement Income
Plan, AT&T 2005 Supplemental Employee Retirement Plan, AT&T Stock Savings Plan,
AT&T Stock Purchase and Deferral Plan, AT&T Cash Deferral Plan, AT&T Salary and
Incentive Award Deferral Plan, AT&T Supplemental Life Insurance Plan, AT&T
Health Plan, the AT&T Administrative Plan, the PTG Executive Supplemental Cash
Balance Plan, and the PTG 1996 Executive Deferral Plans.

 
All of said benefits will be subject to and provided in accordance with the
terms and conditions of the respective benefit plans as applicable to Mr.
Miller.  Further, AT&T and its subsidiaries have reserved the right to end or
amend any or all of the plans that it sponsors.  Each participating subsidiary,
which includes Company, has reserved the right to end its participation in these
plans and to discontinue providing any and all such benefits.  If any of the
plans should be terminated or changed or Company ends its participation or
ceases to provide such benefits, to the extent that such action may apply to Mr.
Miller, it is subject to the terms and conditions of the specific plan and
applicable law.  This means, for example, that Mr. Miller will not acquire a
lifetime right to any health care plan benefit or to the continuation of any
health care plan merely by reason of the fact that such benefit or plan is in
existence at the time of Mr. Miller's retirement or because of this Agreement
and the Release and Waiver contained herein.  Thus, Mr. Miller’s
rights/entitlements to any benefit under any of the plans are no different as a
result of entering into this Agreement and the Release and Waiver contained
herein than they would have been in the absence of this Agreement and the
Release and Waiver contained herein.
 
6. Mr. Miller agrees not to voluntarily aid, assist, or cooperate with any
claimants or plaintiffs or their attorneys or agents in any claims or lawsuits
commenced in the future against Company, AT&T or any AT&T subsidiary; provided,
however, that nothing in this Agreement shall prohibit Mr. Miller from
exercising his right to file a charge of discrimination with the EEOC, or that
would limit his right to testify, assist, or participate in an investigation,
hearing, or proceeding conducted by the EEOC; provided, further, however,
nothing in this Agreement will be construed to prevent Mr. Miller from
testifying at an administrative hearing, a deposition, or in court in response
to a lawful subpoena in any litigation or proceedings involving Company, AT&T or
any of their respective subsidiaries.
 
Company agrees to indemnify Mr. Miller if he is a defendant or is threatened to
be made a defendant to any action, suit or proceeding, whether civil, criminal,
administrative or investigative that is brought by a third party by reason of
the fact that he was a director, officer, employee or agent of Company, or was
serving at the request of Company as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
against expenses (including attorneys fees), judgments, fines and amounts paid
in settlement actually and reasonably incurred by him in connection with such
action, suit or proceeding, but in each case only if and to the extent permitted
under applicable state or federal law.
 
7. Mr. Miller acknowledges that, as a result of his employment with Company
and/or AT&T’s subsidiaries, he has, and, as additional consideration for the
commitments made in Paragraphs 7 and 8, Company will continue to provide through
the end of the period he performs Services, access to certain Trade Secrets and
Confidential Information (as these terms are defined below).  Mr. Miller
acknowledges that AT&T and its subsidiaries must protect its Trade Secrets and
Confidential Information from disclosure or misappropriation, and Mr. Miller
further acknowledges that the Trade Secrets and Confidential Information are
unique and confidential and are the proprietary property of AT&T and its
subsidiaries.  Mr. Miller acknowledges that the Trade Secrets and Confidential
Information derive independent, actual and potential commercial value from not
being generally known, or readily ascertainable through independent
development.  Mr. Miller agrees to hold Trade Secrets or Confidential
Information in trust and confidence and to not directly or indirectly disclose
or transmit Trade Secrets or Confidential Information to any third party without
prior written consent of AT&T.  Mr. Miller further agrees not to use any such
Trade Secrets or Confidential Information for his personal benefit or for the
benefit of any third party.  This restriction shall apply indefinitely as long
as the document or information exists as a Trade Secret or Confidential
Information.
 
On or before termination of the provision of Services, Mr. Miller shall return
to AT&T or an AT&T subsidiary all of AT&T’s (and its subsidiaries’) documents
(and all copies thereof), and other property of AT&T and its subsidiaries that
are in Mr. Miller’s possession, including, but not limited to, AT&T’s (and its
subsidiaries’) files, notes, drawings, records, business plans and forecasts,
financial information, specifications, all product specifications, customer
identity information, product development information, source code information,
object code information, tangible property (including, but not limited to,
computers), intellectual property, credit cards, entry cards, and keys; and, any
materials of any kind which contain or embody Trade Secrets or Confidential
Information (and all reproductions thereof), including, without limitation, any
such documents and other property in electronic form, or any computer or data
storage device.  Mr. Miller shall not retain or provide to anyone else any
copies, summaries, abstracts, descriptions, compilation, or other
representations of such information or things or their contents.
 
“Trade Secret” means information proprietary to AT&T or any AT&T subsidiary
including, but not limited to, technical or non-technical data, a formula, a
pattern, a compilation, a program, a device, a method, a technique, a drawing, a
process, financial data, financial plans, product plans, marketing plans,
pricing plans, advertising and sponsorship plans, product development analyses
or plans, any plans involving the combination of AT&T’s or its subsidiaries’
products and/or services (or pricing of products and/or services) offered or to
be offered by or in conjunction with AT&T or any subsidiary of AT&T, or lists of
actual or potential customers or suppliers, which:  (1) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (2) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.
 
“Confidential Information” means any data or information, other than Trade
Secrets, that is competitively sensitive to AT&T or an AT&T subsidiary and not
generally known by the public.  To the extent consistent with the foregoing
definition, Confidential Information includes, without limitation:  (1) the
sales records, profit and performance records, pricing manuals, sales manuals,
training manuals, selling and pricing procedures, and financing methods of AT&T
or any AT&T subsidiary, (2) customer lists, the special demands of particular
customers, and the current and anticipated requirements of customers for the
products and services of AT&T or any AT&T subsidiary, (3) the specifications of
any new products or services under development by AT&T or any AT&T subsidiary,
(4) the sources of supply for integrated components and materials used for
production, assembly, and packaging by AT&T or any AT&T subsidiary, and the
quality, prices, and usage of those components and materials, and (5) the
business plans, marketing strategies, promotional and advertising strategies,
branding strategies, and internal financial statements and projections of AT&T
or any AT&T subsidiary.
 
Notwithstanding the definitions of Trade Secrets and Confidential Information
set forth above, Trade Secrets and Confidential Information shall not include
any information: (1) that is or becomes generally known to the public, (2) that
is developed by Mr. Miller after the termination of his consulting relationship
through his entirely independent efforts without use of any Trade Secret or
Confidential Information, (3) that Mr. Miller obtains from an independent source
having a bona fide right to use and disclose such information, (4) that is
required to be disclosed by subpoena, law, or similar legislative, judicial, or
administrative requirement; provided, however, Mr. Miller will notify Company
upon receipt of any such subpoena or similar request and give Company a
reasonable opportunity to contest or otherwise oppose the subpoena or similar
request, or (5) that AT&T approves for unrestricted release by express
authorization of a duly authorized officer.
 
It is hereby agreed that Mr. Miller may represent himself as a former employee
or retiree of Company or AT&T; but otherwise he agrees that he will not make,
nor cause to be made any public statements, disclosures or publications which
relate in any way, directly or indirectly to his cessation of employment with
Company without prior written approval by Company.  Mr. Miller also agrees that
he will not make, nor cause to be made any public statements, disclosures or
publications which portray unfavorably, reflect adversely on, or are derogatory
or inimical to the best interests of AT&T, its subsidiaries, or their respective
directors, officers, employees or agents, past, present or future.
 
8. Mr. Miller agrees that he shall not, during the twenty-four (24) months
immediately following his retirement, without obtaining the written consent of
Company in advance, participate in activities that constitute Engaging in
Competition with AT&T or Engaging in Conduct Disloyal to AT&T, as those terms
are defined below.
 

 
a.  
“Engaging in Competition with AT&T” means engaging in any business or activity
in all or any portion of the same geographical market where the same or
substantially similar business or activity is being carried on by an Employer
Business.  “Engaging in Competition with AT&T” shall not include owning a
nonsubstantial publicly traded interest as a shareholder in a business that
competes with an Employer Business.  “Engaging in Competition with AT&T” shall
include representing or providing consulting services to, or being an employee
or director of, any person or entity that is engaged in competition with any
Employer Business or that takes a position adverse to any Employer Business.

 

 
b.  
“Engaging in Conduct Disloyal to AT&T” means (i) soliciting for employment or
hire, whether as an employee or as an independent contractor, any person
employed by AT&T or its subsidiaries during the one (1) year prior to Mr.
Miller’s retirement, whether or not acceptance of such position would constitute
a breach of such person’s contractual obligations to AT&T or its subsidiaries;
(ii) soliciting, encouraging, or inducing any vendor or supplier with which Mr.
Miller had business contact on behalf of any Employer Business during the two
(2) years prior to Mr. Miller’s retirement, to terminate, discontinue,
renegotiate, reduce, or otherwise cease or modify its relationship with AT&T or
any AT&T subsidiary; or (iii) soliciting, encouraging, or inducing any AT&T or
AT&T subsidiary customer or active prospective customer with whom Mr. Miller had
business contact, whether in person or by other media (“Customer”), on behalf of
any Employer Business during the two (2) years prior to Mr. Miller’s retirement,
to terminate, discontinue, renegotiate, reduce, or otherwise cease or modify its
relationship with any Employer Business, or to purchase competing goods or
services from a business competing with any Employer Business, or accepting or
servicing business from such Customer on behalf of himself or any other
business.

 

 
c.  
“Employer Business” shall mean AT&T, any subsidiary of AT&T, or any business in
which AT&T or an AT&T subsidiary has a substantial ownership or joint venture
interest;

 
Mr. Miller acknowledges that the business of AT&T and its subsidiaries is global
in scope and that the geographic and temporal limitations set forth in this
Section are therefore reasonable.
 
Mr. Miller may submit a description of any proposed activity in writing to
Company (attn:  Vice President – Executive Compensation), and Company shall
advise Mr. Miller, in writing, within (15) fifteen business days whether such
proposed activity would constitute a breach of the provisions of this Section.
 
9. Mr. Miller acknowledges and agrees that Company would be unwilling to provide
the consideration provided pursuant to this Agreement and the Release and Waiver
contained herein, including, but not limited to continued access to Confidential
Information and Trade Secrets, but for the confidentiality, non-solicitation,
and non-compete conditions and covenants set forth in Sections 7 and 8, and that
these conditions and covenants are a material inducement to AT&T’s willingness
to enter into this Agreement.  Accordingly, Mr. Miller shall return to Company
any consideration received pursuant to this Agreement and the Release and Waiver
contained herein, and agrees that Company may, in its sole discretion, terminate
his Services, for any breach by Mr. Miller of the provisions of Section 7 or 8
hereof, or of the Release and Waiver contained herein.  Further, Mr. Miller
recognizes that any breach by him of the provisions in Sections 7 or 8 would
cause irreparable injury to Company such that monetary damages would not provide
an adequate or complete remedy.  Accordingly, in the event of Mr. Miller’s
actual or threatened breach of the provisions of Section 7 or 8, Company, in
addition to all other rights under law or this Agreement, shall be entitled to
an injunction restraining Mr. Miller from breaching these provisions and to
recover from Mr. Miller its reasonable attorneys’ fees and costs incurred in
obtaining such remedies.
 
10. Mr. Miller declares that his decision to execute this Agreement and the
Release and Waiver contained herein has not been influenced by any declarations
or representations by Company, AT&T, or any AT&T subsidiary, other than the
contractual agreements and consideration expressly stated herein.
 
Company has expressly advised Mr. Miller to seek personal legal advice prior to
executing this Agreement and the Release and Waiver contained herein, and Mr.
Miller, by his signature below, hereby expressly acknowledges that he was given
at least twenty one (21) days in which to seek such advice and decide whether or
not to enter into and execute the Release and Waiver contained herein.  The
parties agree that any changes to this Agreement or to the Release and Waiver
contained herein made after the initial draft of this Agreement and Release and
Waiver of Claims is presented to Mr. Miller, whether material or immaterial, do
not restart the running of said twenty-one (21) day period.
 
Mr. Miller may revoke this Agreement and the Release and Waiver contained herein
within seven (7) days of his execution of the Release and Waiver contained
herein by giving notice, in writing, by certified mail, return receipt requested
to Company at the address specified below.  Proof of such mailing within said
seven (7) day period shall suffice to establish revocation pursuant to this
Section.  In the event of any such revocation, this entire Agreement and the
Release and Waiver contained herein shall be null and void, and unenforceable by
either party.
 
11. Any notice required hereunder to be given by either party must be in writing
and will be deemed effectively given upon personal delivery to the party to be
notified, or five (5) days after deposit with the United States Post Office by
certified mail, postage prepaid, to the other party at the addresses noted in
the signature block of this Agreement.
 
12. The validity, interpretation, construction and performance of this Agreement
and the Release and Waiver contained herein shall be governed by the laws of the
State of Texas excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of this Agreement and the
Release and Waiver contained herein to the substantive law of another
jurisdiction. To achieve certainty regarding the appropriate forum in which to
prosecute and defend actions arising out of or relating to this Agreement, which
the parties agree is a material condition of entering into this Agreement, the
parties agree and acknowledge that (a) the sole and exclusive venue for any such
action shall be an appropriate federal or state court in Dallas County, Texas,
and no other, (b) all claims with respect to any such action shall be heard and
determined exclusively in such Dallas County, Texas court, and no other, (c)
such Dallas County, Texas court shall have sole and exclusive jurisdiction over
the person of such parties and over the subject matter of any dispute relating
hereto, and (d) that the parties waive any and all objections and defenses to
bringing any such action before such Dallas County, Texas court, including but
not limited to those relating to lack of personal jurisdiction, improper venue
or forum non conveniens.
 
13. The terms and conditions contained in this Agreement that by their sense and
context are intended to survive the termination or completion of performance of
obligations by either or both parties under this Agreement shall so survive.
 
14. This Agreement and the Release and Waiver contained herein shall not be
modified or amended except pursuant to an instrument in writing executed and
delivered on behalf of each of the parties hereto.
 
15. This Agreement and the Release and Waiver contained herein constitute the
entire agreement and supersede all other prior agreements and understandings,
both written and oral, between the parties with respect to the subject matter
hereof, except that this Agreement shall not be deemed to supersede or cancel
any obligations applicable to Mr. Miller under any AT&T or AT&T subsidiary
sponsored deferred compensation plan, equity award plan, fringe benefit program,
or any other AT&T or AT&T subsidiary sponsored benefit plan as to which Mr.
Miller is a participant immediately preceding his retirement.
 
16. In the event any provision of this Agreement or the Release and Waiver
contained herein is held invalid, void, or unenforceable, the same shall not
affect in any respect whatsoever the validity of any other provision of this
Agreement or said Release and Waiver, except that should said Release and Waiver
be held to be invalid as applicable to and as asserted by Mr. Miller with regard
to any claim or dispute covered thereunder, or should any part of the provisions
of Sections 7, 8, or 9 of this Agreement be held invalid, void, or unenforceable
as applicable to and as asserted by Mr. Miller, this Agreement and the Release
and Waiver contained herein, at Company's option, may be declared by Company
null and void.  If this Agreement and the Release and Waiver contained herein
are declared null and void by Company pursuant to the provisions of this
Section, Mr. Miller shall return to Company all consideration previously
received pursuant to this Agreement and the Release and Waiver contained herein.
 
17. This Agreement and the Release and Waiver contained herein shall inure to
the benefit of and be binding upon, Company, its successors and assigns, and Mr.
Miller and his beneficiaries, whether under the various employee benefit
programs or otherwise.
 


 


 
(The remainder of this page is intentionally left blank)
 

 
 

--------------------------------------------------------------------------------

 



 
18. This Agreement and the Release and Waiver contained herein shall be and
hereby are declared to be null and void in the event that Mr. Miller does not
retire from Company on or before the close of business on March 30, 2012. All
payments and other consideration to be provided to Mr. Miller by Company are
contingent upon Mr. Miller’s retirement actually becoming effective on or before
the close of business on March 30, 2012, and are further contingent upon Mr.
Miller’s execution of this Agreement no later than March 30, 2012 and the
Release and Waiver contained herein on March 30, 2012, and not revoking either
this Agreement or the Release and Waiver contained herein.
 
 

AT&T Management Services, L.P. Forrest Miller  208 South Akard Street 3505
Turtle Creek Blvd, # 7B  Room 3703 Dallas, TX 75219  Dallas, TX  75202      
 
 
___________________________ 
 
 
__________________________
By:   William A. Blase, Jr.  Forrest Miller  Title:    Senior Executive Vice
President- Human Resources   
 
 
Date: ______________________
 
 
Date:  _____________________

 
 
 
 
 
 

--------------------------------------------------------------------------------

 

RELEASE AND WAIVER


I, Forrest Miller, hereby fully waive and forever release and discharge Company,
AT&T, any and all other subsidiaries of Company and of AT&T, their officers,
directors, agents, servants, employees, successors and assigns and any and all
employee benefit plans maintained by AT&T or any subsidiary thereof and/or any
and all fiduciaries of any such plan from any and all common law and/or
statutory claims, causes of action or suits of any kind whatsoever arising from
or in connection with my past employment by Company (and any AT&T subsidiary to
the extent applicable) and/or my separation therefrom, including but not limited
to claims, actions, causes of action or suits of any kind allegedly arising
under any federal, state, or local law, regulation, ordinance, or ruling,
including, without limitation, the Employee Retirement Income Security Act
(ERISA), as amended, 29 USC §§ 1001 et seq.; the Rehabilitation Act of 1973, as
amended, 29 USC §§ 701 et seq.; the Civil Rights Acts of 1866 and 1870, as
amended, 42 USC §§ 1981, 1982 and 1988; the Civil Rights Act of 1871, as
amended, 42 USC §§ 1983 and 1985; the Civil Rights Act of 1964, as amended, 42
USC § 2000d et seq.; the Civil Rights Act of 1991; the Equal Pay Act; the
Consolidated Omnibus Reconciliation Ac; the Family and Medical Leave Act; the
Fair Credit Reporting Act; the Americans With Disabilities Act, as amended, 42
USC §§ 12101 et seq., and the Age Discrimination in Employment Act of 1967
(ADEA), as amended, 29 USC §§ 621 et seq., known and unknown.  In addition, I,
Forrest Miller, agree not to file any lawsuit or other claim seeking monetary
damage or other relief in any state or federal court or with any administrative
agency (except as provided in the Agreement delivered by Company
contemporaneously with this Release and Waiver (the “Agreement”)) against any of
the aforementioned parties in connection with or relating to any of the
aforementioned matters.  Provided, however, by executing this Release and
Waiver, I, Forrest Miller, do not waive rights or claims that may arise after
the date of execution; provided further, however, this Release and Waiver shall
not affect my right to receive or enforce through litigation, any
indemnification rights to which I am entitled as a result of my past employment
by Company and, if applicable, any subsidiary of AT&T, or contract rights
pursuant to the Agreement entered into substantially contemporaneously herewith;
and, provided further, this Release and Waiver shall not affect the ordinary
distribution of benefits/entitlements, if any, to which I am entitled upon
retirement from Company; it being understood by me that said
benefits/entitlements, if any, will be subject to and provided in accordance
with the terms and conditions of the respective governing plan document and to
the extent applicable, this Agreement.





_________________________
Forrest Miller




Dated:  March 30, 2012